HUGHES, Justice
(dissenting).
It is my opinion that reversible error was committed by the trial court in not permitting Dr. Sam A. Hoerster to give his opinion as to the ability of testatrix at the time she wrote the December 28, 1936, will to (a) Understand the business in which she was engaged (b) know the effect of her act in writing her will (c) know the objects of her bounty and the claims upon her, and the general nature and extent of her property and (d) have memory sufficient to collect in her mind the elements of the business she was transacting and to hold them long enough to perceive their obvious relation to each other and be able to form a reasonable judgment as to them.
I am further of the opinion that the -court erred in not permitting Dr. Hoerster to answer the long hypothetical question propounded to him reciting matters in evidence and concluding:
“Now, Dr. Hoerster, assuming the above to be true, have you formed an opinion as to whether Hattie Willie Hewlett, when she wrote the above will on December 28, 1936, at the time she wrote and signed this will, had sufficient ability to understand the business in which she was engaged, the effect of her acts in making the will, realized what she was doing, knew her people and relatives, and knew the property that she owned; do you have such an opinion?”
If permitted to answer, Dr. Hoerster would have answered these questions favorably to appellant.
It is my opinion that these questions were proper and that the witness should have been permitted to answer them under the opinion of this Court in Fox v. Lewis, 344 S.W.2d 731, writ ref., n.r.e., and the authorities therein cited.
I would reverse and remand this cause; therefore, I respectfully dissent.